Title: To Benjamin Franklin from Thomas Turner, 7 September 1754
From: Turner, Thomas
To: Franklin, Benjamin


Sir
River Virga. Septr. 7th. 1754.
At the Request of Col. Charles Carter I send you our Governors proroguing Speech. He and I came home last night late from the Assembly and having this Opportunity he was unwilling to lose it.
By the Speech it must appear to those who are unacquainted with our unhappy Difference, that We have refused to do any Thing for our Country in this Time of Danger. That is so far from being the case, that tho the Forces are now provided with three Months Wages and Provisions We chearfully voted Twenty Thousand Pounds. And to settle amicably our old affair of the Pistole Fee on all Patents issuing from the Secretaries office we proposed to fall into any Measure he would point out to Us, but without the least Hopes of Success. He lays heavy Charges against Us in his Speech, such as We think we do not deserve. When the Truth comes to be known We hope the World will much more blame him than Us who rather than give up a private Pike [pique] and Resentment refused to have so large a Sum. I am so hurried by this Bearer that I am obliged to conclude and am Sir your unknown humble Servant,
Thos. Turner
To Benjamin Franklin Esquire.
 Endorsed: Thomas Turner to Ben Franklyn with the Govr of Virginias Proroguing Speech 8ber 1754
